Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 1 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 2 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 3 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 4 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 5 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 6 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 7 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 8 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 9 of 11
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 10 of 11




                                            5,
Case 1:18-cv-05187-PAE Document 23 Filed 10/05/18 Page 11 of 11
